IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

In re:
VENOCO, LLC, et al.,

Debtors.

Chapter 11
Bk. No. 17-10828(KG)
BAP No. 19-4

 

STATE OF CALIFORNIA and
CALIFORNIA STATE LANDS
COMMISSION,

Appellants,
V.
EUGENE DAVIS, in his capacity as
Liquidating Trustee of the Venoco
Liquidating Trust,

Appellee.

)
)
)
)
)
)
)
)
)
)
)
}
) Civ. No. 19-463-CFC
)
)
)
)
)
)

ORDER

At Wilmington this 9" day of May, 2019, having received a recommendation from

Magistrate Judge Christopher Burke that this case be withdrawn from the mandatory referral for

mediation and proceed through the appellate process of this court;

IT IS ORDERED that the recommendation is accepted and briefing on this bankruptcy

appeal shall proceed in accordance with the following schedule:

1. Appellants’ brief in support of the appeal is due on or before June 10, 2019.

2. Appellee’s brief in opposition to the appeal is due on or before July 10, 2019.
\

3. Appellants’ reply brief is due on or before July 25, 2019.

OW,

United States Digtrict Judge
